 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       STEVEN WAYNE BONILLA,                             No. 2: 18-cv-2546 KJN P
12                        Plaintiff,
13             v.                                          ORDER
14       YUBA COUNTY, et al.,
15                        Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil action. The grounds for the

18   court’s jurisdiction are not clear from the complaint. Plaintiff has not, however, filed an in forma

19   pauperis affidavit or paid the required filing fee of $350.00 plus the $50.00 administrative fee.1

20   See 28 U.S.C. §§ 1914(a), 1915(a). Therefore, plaintiff will be provided the opportunity either to

21   submit the appropriate affidavit in support of a request to proceed in forma pauperis or to submit

22   the required fees totaling $400.00.

23            Plaintiff is cautioned that the in forma pauperis application form includes a section that

24   must be completed by a prison official, and the form must be accompanied by a certified copy of

25   plaintiff’s prison trust account statement for the six-month period immediately preceding the

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $50.00 administrative fee.
                                                          1
 1   filing of this action.

 2           In accordance with the above, IT IS HEREBY ORDERED that:

 3           1. Plaintiff shall submit, within thirty days from the date of this order, an affidavit in

 4   support of his request to proceed in forma pauperis on the form provided by the Clerk of Court, or

 5   the required fees in the amount of $400.00; plaintiff’s failure to comply with this order will result

 6   in a recommendation that this action be dismissed; and

 7           2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 8   Forma Pauperis By a Prisoner.

 9   Dated: October 3, 2018

10

11

12

13
     Bon2546.ifp
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
